269 Minn. 574 (1964)
129 N.W. (2d) 797
WALTER JOHN HARRIS
v.
JOSEPH L. DONOVAN.
No. 39,594.
Supreme Court of Minnesota.
July 31, 1964.
Alfred J. Weinberg and Weinberg & Litman, for petitioner.
Walter F. Mondale, Attorney General, and David M. Lebedoff, Special Assistant Attorney General, for respondent.
PER CURIAM.
Pursuant to Minn. St. 203.38, petitioner seeks an order requiring the secretary of state to accept his affidavit of candidacy for nomination as Republican representative in Congress for the Eighth Congressional District in the primary election to be held September 8, 1964.
The statutory deadline for the secretary of state's acceptance of the affidavit was 5 p.m., Tuesday, July 14, 1964. §§ 202.04, subd. 1, and 202.06, subd. 2. On Monday, July 13, 1964, at 11 a.m., petitioner took the affidavit to the main post office at Duluth, Minnesota, for mailing to the secretary of state, and was assured by the postal clerk that it would be delivered the following morning. At 9 p.m. on Tuesday, July 14, 1964, some 4 hours after the statutory deadline, petitioner discovered that the affidavit had not left the Duluth post office. It was, therefore, not presented to the office of the secretary of state until Wednesday, July 15, 1964.
Minn. St. 202.06, subd. 2, prohibits the secretary of state from receiving affidavits of candidacy after the statutory deadline has elapsed. Depositing the affidavit in the United States post office does not constitute filing within the meaning of the statute. State ex rel. O'Hearn v. Erickson, 152 Minn. 349, 188 N.W. 736. The petition is therefore denied.
Petition denied.